DAY, J.
Where a judgment of affirmance has been rendered in the court of common pleas against a defendant in a prosecution for violation of the liquor laws of this state and the court of appeals has adjourned its term in such county and is not in session within the time fixed by statute for filing a petition in error, to wit, thirty days after the rendition of such judgment of affirmance, such petition in error may be filed in the court of appeals within ten days after it is in session, pursuant to Section 6212-20, General Code, that being the method provided by law for the exercising of such jurisdiction.
Judgment reversed and cause remanded.
Marshall, CJ., Allen, Kinkade, Robinson, Jones and Matthias, JJ., concur.